Citation Nr: 0635892	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-18 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected herniated nucleus 
pulposus.  

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as secondary to service-connected 
herniated nucleus pulposus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1976 and from December 1975 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and January 2003 rating 
determinations of the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In May 2006 the veteran appeared at a hearing before the 
undersigned at a satellite office of the RO.  

The veteran also perfected an appeal from the denial of 
service connection for elevated cholesterol.  At the hearing 
he testified that he did not want to pursue an appeal of that 
issue.  The appeal is deemed withdrawn, and is not before the 
Board.  38 C.F.R. § 20.204 (2006).

This matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

As to the issue of service connection for hypertension, the 
Board notes that the veteran was afforded a VA examination in 
December 2002.  Following the examination, the examiner 
rendered a diagnosis of hypertension, mild.  He stated that 
it was his belief that the veteran's hypertension was 
unrelated and had no association to his back problem.  

Subsequent to the December 2002 VA examination, a December 
2003 letter was received from the veteran's private 
physician, D. Miller. M.D.  In his December 2003 letter, Dr. 
Miller indicated that the well-known causal effects of the 
veteran's service-connected back problems caused the 
worsening of his hypertension.  In a May 2006 letter, Dr. 
Miller indicated that the veteran's hypertension was a 
consequence of military service.  

Dr. Miller did not cite authority for the proposition that 
back problems were known to aggravate hypertension.  The VA 
examiner did not specifically consider whether the back 
disability aggravated the hypertension.  Clarifying opinions 
from Dr. Miller and the VA examiner are needed.  

The veteran was afforded a VA examination for CFS in December 
2004.  Following a review of the claims folder and an 
examination of the veteran, the examiner indicated that a 
diagnosis of CFS was not likely.  He stated that it was his 
opinion that the fatigue symptoms were at least as likely as 
not secondary to anti-depressants and muscle relaxers, which 
the veteran was taking for his back problem.  

In a May 2006 letter, Dr. Miller reported that the veteran 
currently had CFS which was a consequence of his military 
service.  

The May 2006 letter did not explain how the veteran met the 
criteria for the CFS diagnosis and did not explain how it was 
related to service.  The statement was received subsequent to 
the December 2004 VA examination, the Board is of the opinion 
that claims folder should be returned to the December 2004 VA 
examiner and that he be asked to comment on the May 2006 
letter from Dr. Miller and to indicate whether this changed 
his prior opinion.  Detailed rational should be provided.  
Dr. Miller should also be given the opportunity to provide 
detailed rationale with regard to his belief that service 
connection is warranted for CFS.  

The Board also notes that while Dr. Miller has provided 
several letters with regard to the veteran's claims, and that 
the veteran has testified as to receiving treatment from Dr. 
Miller for several years, there has been no treatment records 
received from Dr. Miller.  The Board is of the opinion that 
an attempt should be made to obtain treatment records from 
Dr. Miller.  

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should, take the 
necessary steps to obtain copies of all 
treatment records of the veteran from 
David A. Miller, M.D., Corpus Christi, 
Texas.

2.  The AMC or RO should request that Dr. 
Miller provide a rationale for his 
opinions that the veteran's hypertension 
and CFS were incurred in or aggravated by 
service or were a result of or aggravated 
by his service-connected herniated 
nucleus pulposus.  

3.  The claims folder should be returned 
to the examiner who performed the 
December 2002 VA hypertension 
examination.  The examiner should review 
the entire claims folder, including the 
December 2003 and May 2006 letters from 
Dr. Miller.  

The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
hypertension was caused or aggravated by 
any service-connected disorder, including 
his herniated nucleus pulposus.  The 
examiner should comment on the December 
2003 and May 2006 letters from Dr. 
Miller.  A rationale should be given for 
all opinions.  If the December 2002 VA 
examiner is not available, the claims 
folder should be reviewed by another VA 
physician with the above questions being 
answered in detail.  Any recommended 
examinations should be undertaken.

4.  The claims folder should be returned 
to the examiner who performed the 
December 2004 VA CFS examination.  The 
examiner is requested to review the 
entire claims folder, including the 
December 2003 and May 2006 letters from 
Dr. Miller.  

If the examiner continues to find that 
the veteran does not currently have CFS, 
he should so state.  If the examiner now 
finds that CFS is present, he is 
requested to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) the 
veteran's current CFS is related to his 
period of service.  If not, then is it at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's current CFS was caused or 
aggravated by any service-connected 
disorder, including his herniated nucleus 
pulposus.  The examiner should comment on 
the December 2003 and May 2006 letters 
from Dr. Miller.  A rationale should be 
given for all opinions.  If the December 
2004 VA examiner is not available, the 
claims folder should be reviewed by 
another VA physician with the above 
questions being answered in detail.  

5.  After completion of the above, the 
claims should be readjudicated.  If the 
claims are not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


